[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By his amended petition filed May 24, 2001, petitioner seeks a writ of habeas corpus ordering respondent to credit him with time for pretrial confinement. For reasons hereinafter stated, the petition is dismissed.
It is found that petitioner is a prisoner in the custody of respondent serving a sentence imposed after conviction for numerous felonies and misdemeanors.
In his testimony, petitioner claimed that he was arrested on or about September 7th, 1994 and confined unable to make bond. His claim is that he failed to receive credit for nine months of pretrial confinement.
On June 30, 1995, petitioner was convicted of three counts of robbery in the first degree in violation of Connecticut General Statutes §53a-134 (a)(3). Consecutive sentences of 19 years were imposed for these convictions. On July 10, 1995, a concurrent sentence of six years was imposed for other convictions.
The records of the Department of Correction indicate that petitioner first came into custody on these matters in a pretrial state unable to make bond on November 22, 1994. The evidence further shows that between the date that he first came into custody and the date of the sentencing on the robbery charges, petitioner was a sentenced prisoner serving sentences imposed by mittimus dated November 22, 1994, March 31, 1995, April 28, 1995 and May 12, 1995.
General Statutes § 18-98d (a)(2), which covers credit for presentence confinement for offenses committed after July 1, 1981, provides that such credit shall only be applied to a person for whom an inability to obtain bond or a denial of bail is the sole reason for his presentence confinement. This statute applies to petitioner. Since petitioner was a sentenced prisoner during the period claimed, his inability to be released on bail was not the sole reason for his confinement and he is not entitled to credit for all of the time confined.
He was awarded 94 days of total credit for pretrial confinement. It is found that he is not entitled to any additional credit for pretrial confinement.
Accordingly, the petition is dismissed. CT Page 2285
Joseph J. Purtill Judge Trial Referee